                                                                                          Page 6 of 22
          Case 1:21-cv-20279-UU Document 1-2 Entered on FLSD Docket 01/22/2021 Page 1 of 4




                                           EXHIBIT A

           12-30-2020                         000451998G0001            6020201230007263



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      1/6/2021
                                                                                          Page 7 of 22
          Case 1:21-cv-20279-UU Document 1-2 Entered on FLSD Docket 01/22/2021 Page 2 of 4




           12-30-2020                         000451998G0001            6020201230007263



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      1/6/2021
                                                                                          Page 8 of 22
          Case 1:21-cv-20279-UU Document 1-2 Entered on FLSD Docket 01/22/2021 Page 3 of 4




           12-30-2020                         000451998G0001            6020201230007263



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      1/6/2021
                                                                                          Page 9 of 22
          Case 1:21-cv-20279-UU Document 1-2 Entered on FLSD Docket 01/22/2021 Page 4 of 4




           12-30-2020                         000451998G0001            6020201230007263



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      1/6/2021
